DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 10-11 and 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over Masaya Ishida et al (U. S. Patent Application: 2018/0093326, here after Ishida). Document#1 is sued for evidence of inherency.
Claims 1 and 10 are rejected. Ishida teaches a method of hardening a layer formed from a composition(paste) [0071] comprising:
forming a layer from a composition, said forming comprising:
printing a first mold(1A,5] to define one layer of said product [fig. 2]; and
filling said first mold with a composition(paste) material(1B), thereby forming a first layer [fig. 3, 0050-0052, 0065-0069]. Ishida also teaches placing the layer in reduced pressure [0086]. Although Ishida does not teach sealing the layer in a sealing enclosure, however reducing pressure means to apply vacuum and should be in an enclosure(chamber). Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention was made to have a method of Ishida where the reduced pressure process is done in a vacuum chamber, because it is obvious to apply
reduce pressure to a layer in vacuum chamber. Applying vacuum in chamber means sealing the layer in a sealing enclosure (in order to provide and keep reduced pressure), applying vacuum to the sealing enclosure, retaining the vacuum inherently for a predetermined duration, and removing the vacuum following said retaining (to remove the layer from the chamber and add more layers on it). Ishida also teaches printing successive further layers, each over a respective preceding layer, for each layer repeating said printing a mold, filling with paste, sealing, applying vacuum, removing vacuum and removing the seal [fig. 6-8, fig. 11, 0093]. Ishida teaches using acetone as solvent [0168], and apply reduced pressure (such as 1.33x10-4 MPa) [0130], where the acetone would boil in this condition even without much heating (see Document #1).
Claim 11 is rejected. Ishida teaches removing solvent with reduced pressure, but does not teach the vacuum time. However, the duration of reduced pressure(vacuum) is a result effective variable and has to be optimized. A very short time vacuum will not result in drying and evaporation of the solvent from the layer. A very long-time vacuum process also is not economically interested. Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention was made to have a method of
Ishida when the vacuum duration is within the claimed range pressure, because it is a result effective variable and has to be optimized.
Claim 16 is rejected as Ishida teaches at least two different paste materials in 
different layers [0150, 0151].

Claim 17 is rejected for the same reason claim 1 is rejected, applying vacuum in a chamber, means sealing comprises closing a vacuum enclosure around respective layer.
Claims 3, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Masaya Ishida et al (U. S. Patent Application: 2018/0093326, here after Ishida), further in view of Ofer Ben-Zur et al (WO 2018/203331, here after Ben-Zur).
Claim 3 is rejected. Ishida does not teach smoothing process after forming first layer and prior to printing second mold. Ben-Zur teaches a method of making 3-D article by printing a mold filling paste in it, and teaches and smoothing first layer after forming and prior to printing second mold layer thereby to form said second layer on a finished surface of said first layer [page 4, lines 19-22]. Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention was made to have a method of Ishida and smoothing first layer after forming and prior to printing second mold layer, because it is suitable to smooth the first layer and remove excess material prior to printing the second mold and second paste layer.
Claim 15 is rejected. Ishida does not teach using a squeegee to spread the paste. Ben-Zur teaches a method of making 3-D article by printing a mold filling paste in it, and teaches filling mold with a paste material comprises using a squeegee to spread paste material into the mold [page 5 lines 8-11]. Therefore, it would have been
obvious to one of ordinary skill in the art at the time of the invention was made to have a method of Ishida and comprises using a squeegee to spread said paste material into said mold, because it is suitable method for spreading paste material into a mold.
Claims 4-5 are rejected under 35 U.S.C. 103 as being unpatentable over Masaya Ishida et al (U. S. Patent Application: 2018/0093326, here after Ishida), further in view of Hold Lipson et al (U. S. Patent Application: 2006/0156978, here after Lipson).
Claim 4 is rejected as Ishida teaches heating, applying dry air, placement of the layer at a reduced pressure for removing the solvent from the layer [0086]. Ishida does not teach heating each layer with warm air prior to sealing (placing the layer in reduced pressure or vacuum chamber). Lipson teaches a method of 3-D printing and teaches using heated air(warm) for accelerated evaporation of volatile materials(solvent) and vacuum to draw away undesirable residues [0081 lines 11-15]. Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention was made to have a method of Ishida when the layer is heated by warm air first and then sealed (vacuum treatment), because it is suitable method for removing volatile material(solvent) from a layer.
Claim 5 is rejected. Although Ishida does not teach to apply said duration of applying warm air to layer, however it is a result effective variable and has to be optimized. A very short time will not result in drying and evaporation of the solvent from the layer (as itis a kinetic process and requires time). A very long time from applying warm air to the layer is not economically interested. Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention was made to have a
method of Ishida when the drying time with warm air is within the claimed range, because it is a result effective variable and has to be optimized.

Claims 6-8 are rejected under 35 U.S.C. 103 as being unpatentable over Masaya Ishida et al (U. S. Patent Application: 2018/0093326, here after Ishida), Hold Lipson et al (U. S. Patent Application: 2006/0156978, here after Lipson), further in view of Ofer Ben-Zur et al (WO 2018/203331, here after Ben-Zur).
Claim 6 is rejected. Ishida and Lipson teach the limitation of claim 4, Ishida does not teach the mold printing material has a mold melting point which is lower than a melting point of said paste (cast material). Ben-Zur teaches a method of making a 3-D article by printing a mold and depositing paste (cast material) within it. Ben-Zur teaches the mold printing material has a mold melting point which is lower than a melting point of said paste (cast material) [page 4 lines 24-25]. Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention was made to have a method of Ishida when mold melting point which is lower than a melting point of cast material, because Ben-Zur teaches it is another alternative and suitable method for making for making hardening layer from paste that Ishida teaches.
Claim 7 is rejected for the same reason claim 6 is rejected. The warm air temperature has to be lower than mold melting point, otherwise the mold would be melted prior to forming the paste layer.
Claim 8 is rejected for the same reason claim 4 is rejected. Lipson teaches removing the solvent with heated air, and removing fumes and residues with vacuum [0081 lines 11-15], therefore said vacuum is of sufficiently low pressure to draw remaining liquids from said paste.
Claims 12, and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Masaya Ishida et al (U. S. Patent Application: 2018/0093326, here after Ishida), further in view of Karl Joseph Gifford et al (U. S. Patent: 10137642, here after Gifford).
Claim 12 is rejected. Ishida does not teach repeating the steps of formation of layer for a plurality of times (said sealing, applying and removing the vacuum and removing the seal) to form each layer. Gifford teaches repeating formation layer by layer [fig. 2A, 2B, column 3 lines 57-59] to form a layer with desirable thickness. Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention was made to have a method of Ishida the process is repeated for each layer perform form layer by layer deposition, because it helps to obtain desirable thickness for each layer.
Claim 14 is rejected for the same reason claim 12 is rejected above. Since Ishida teaches evaporating the solvent partially in each step to avoid deformation [0092, 0093], therefore the layers become harder and harder in each evaporation cycle as the solvent remove from them. Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention was made to have a method of Ishida and Gifford when the solvent removal step in each layer by layer process perform partially, because it helps to avoid deformation of layers.
Response to Arguments
Applicant’s arguments, see Remarks, filed 08/16/22, with respect to 35 U.S.C 112 second paragraph have been fully considered and are persuasive.  The 35 U.S.C 112 second paragraph of claim 6 has been withdrawn. 
Applicant's arguments filed 08/16/22 have been fully considered but they are not persuasive. The applicant argues Lisbon does not teach boiling off the solvent, however Ishida teaches the solvent is acetone which is a low boiling point solvent and will boil at low pressure (1.33 10-4 MPa or 1 torr).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TABASSOM TADAYYON ESLAMI whose telephone number is (571)270-1885. The examiner can normally be reached M-F 9:30-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Cleveland can be reached on 5712721418. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TABASSOM TADAYYON ESLAMI/Primary Examiner, Art Unit 1712